Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/460582 has claims 1-23 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is July 2, 2019.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated July 30, 2019 and July 30, 2019 November 2, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-23 are rejected under 35 U.S.C. 103 as being obvious over Mosher et al. hereafter Mosher (Non-uniform Optimal Sampling for Seismic Survey Design, SPE EUROPEC, 2012, pp 1-5), in view of Lewis et al. hereafter Lewis (Pub. No.: US 2015/0301208 A1).

Regarding Claim 1,  Mosher discloses:
generating a simulated dense wavefield using a representative subsurface model that represents a portion of the earth section (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... constructing elastic synthetic seismograms from a detailed model of the study area");
generating a set of preliminary acquisition plans according to acquisition plan constraints and the representative subsurface model, each preliminary acquisition plan defining a plurality of surface receivers operable to receive seismic signals (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... This algorithm uses a sampling matrix that extracts a subset of the data from an underlying uniformly sampled grid"; see also the first paragraph of the same section: "an optimization loop is used to determine the locations of sources and receivers");
sub sampling the target dense wavefield using the set of preliminary acquisition plans to produce a set of sub sampled wavefields, each of the sub sampled wavefields being associated with a particular preliminary acquisition plan (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: "Synthetic records were calculated for very dense spatial sampling, and then decimated according to the particular realization of the non-uniform sampling matrix");
reconstructing the set of subsampled wavefields according to a reconstruction scheme to produce a set of reconstructed dense wavefields (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... A compressive sensing algorithm is used to reconstruct the data on the underlying grid");
 	determining a degree of fidelity for each of the reconstructed dense wavefields (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: ... The signal-to-noise ratio for a particular realization was defined .. "); and 
 	selecting a preliminary acquisition plan having a degree of fidelity that satisfies a preselected criterion as an optimized acquisition plan (Mosher: implicit from section:
Non-Uniform Optimal Sampling Methodology, third paragraph, last sentence; see also section: Conclusions: " ... to identify sensor layouts that satisfy optimization constraints for a particular survey").
Mosher donot explicitly discloses 
A computer program product encoded on a non-transitory medium;

computer readable instructions for causing one or more processors to perform operations;
Lewis discloses 
A computer program product encoded on a non-transitory medium (Lewis: Figure 4; Application program -420; program data -424; [0050]) ;
And 
computer readable instructions for causing one or more processors to perform operations (Lewis: Figure 4, [0050], [0063]: computer readable instructions); 
Mosher and Lewis are analogous art because they are from the same field of endeavor. They both relate to seismic data optmization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above reconstruction algorithm, as taught by Mosher, and incorporating the computer implementation of the algorithm, as taught by Lewis.
One of ordinary skill in the art would have been motivated to do this modification in order to employ more effective and accurate methods for identifying, isolating, and/or processing various aspects of seismic signals or other data that is collected from a subsurface region or other multi-dimensional space, as suggested by Lewis (Lewis: [0003]).

Regarding Claims 10 and 19, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Mosher and Lewis further discloses the computer program product of claim 1, wherein selecting an optimized acquisition plan from the set of preliminary acquisition plans that has a degree of fidelity that best satisfies a preselected criterion comprises selecting one of the preliminary acquisition plans having a degree of fidelity that meets a user-selected criterion (Lewis: [0029]: The smoothing parameter may be defined by a user; [0037]: a user-defined regularization weight; [0043]: The specified threshold may be submitted by a user (i.e. user-selected criterion)) as the optimized acquisition plan (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: ... The signal-to-noise ratio for a particular realization was defined .. ").
Motivation to combine Mosher and Lewis is same here as Claim 1.

Regarding Claims 11, the claim recites the same substantive limitations as Claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Mosher and Lewis further discloses the computer program product of claim 2, wherein selecting one of the preliminary acquisition plans having a degree of fidelity that meets a user-selected criterion (Lewis: [0029]: The smoothing parameter may be defined by a user; [0037]: a user-defined regularization weight; [0043]: The specified threshold may be submitted by a user (i.e. user-selected criterion)) as the optimized acquisition plan comprises selecting a preliminary acquisition plan having a degree of fidelity that is equal to a preselected value, is less than a preselected value, is greater than a preselected value, or is within a range of preselected values (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: ... The signal-to-noise ratio for a particular realization was defined .. ").
Motivation to combine Mosher and Lewis is same here as Claim 1.

Regarding Claims 12 and 23, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Mosher and Lewis further discloses the computer program product of claim 1, further comprising:
performing an iterative step (Lewis: [0042], Claim 4: updating the earth model further comprises iteratively updating the earth model and the gradient of the objective function until the objective function converges to a predetermined value) comprising:
applying a global optimization scheme to the set of preliminary acquisition plans to generate a new set of preliminary acquisition plans when none of the preliminary acquisition plans has a degree of fidelity that satisfies the preselected criterion (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: “... The signal-to-noise ratio of the reconstructed data is used as the cost function for the outer NUOS optimization loop").
sub sampling the target dense wavefield using the new set of preliminary acquisition plans to produce a new set of sub sampled wavefields, each of the sub sampled wavefields being associated with a particular new preliminary acquisition plan (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: "Synthetic records were calculated for very dense spatial sampling, and then decimated according to the particular realization of the non-uniform sampling matrix");
(Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... A compressive sensing algorithm is used to reconstruct the data on the underlying grid");
determining a degree of fidelity for each of the newly reconstructed dense wavefields (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: ... The signal-to-noise ratio for a particular realization was defined .. "); and
selecting a new preliminary acquisition plan having a degree of fidelity that satisfies the preselected criterion as the optimized acquisition plan (Mosher: implicit from section:
Non-Uniform Optimal Sampling Methodology, third paragraph, last sentence; see also section: Conclusions: " ... to identify sensor layouts that satisfy optimization constraints for a particular survey").
Motivation to combine Mosher and Lewis is same here as Claim 1.

Regarding Claims 13 and 20, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Mosher and Lewis further discloses the computer program product of claim 4, further comprising repeating the iterative step for a selected number of cycles when none of the new preliminary acquisition plans of a particular iterative step has a degree of fidelity that satisfies the preselected criterion (Lewis: [0042], Claim 4: updating the earth model further comprises iteratively updating the earth model and the gradient of the objective function until the objective function converges to a predetermined value).
Motivation to combine Mosher and Lewis is same here as Claim 1.

Regarding Claims 14 and 21, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Mosher and Lewis further discloses the computer program product of claim 5, further comprising selecting a preliminary acquisition plan from a combination of all of the preliminary acquisition plans and new preliminary acquisition plans that has a degree of fidelity that most closely matches the preselected criterion to be the optimized acquisition plan when none of the combination of all of the preliminary acquisition plans and new preliminary acquisition plans has a degree of fidelity that satisfies the preselected criterion (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: ... The signal-to-noise ratio for a particular realization was defined .. "; Conclusions: " ... to identify sensor layouts that satisfy optimization constraints for a particular survey";  Lewis: [0042], Claim 4: updating the earth model further comprises iteratively updating the earth model and the gradient of the objective function until the objective function converges to a predetermined value).
Motivation to combine Mosher and Lewis is same here as Claim 1.

Regarding Claims 15 and 22, the claims recite the same substantive limitations as Claim 6 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Mosher and Lewis further discloses the computer program product of claim 1, further comprising receiving the representative subsurface model (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... constructing elastic synthetic seismograms from a detailed model of the study area");.

Regarding Claims 16, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Mosher and Lewis further discloses the computer program product of claim 7, wherein receiving the representative subsurface model comprises generating the representative subsurface model (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph: " ... constructing elastic synthetic seismograms from a detailed model of the study area").

Regarding Claims 17, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Mosher and Lewis further discloses the computer program product of claim 1, further comprising receiving the acquisition plan constraints (Mosher: section: Non-Uniform Optimal Sampling Methodology, third paragraph and section: Conclusions, last sentence; it is obvious that at least the number of sources and/or receivers can be seen as a constraint when generating subsets of data (preliminary acquisition plans).

Regarding Claims 18, the claim recites the same substantive limitations as Claim 9 and is rejected using the same teachings.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Philip William KITCHENSIDE (Pub. No.: US 2014/0200812 Al) teaches Survey data corresponding to a subsurface region of interest is received. A wavefield is determined by iteratively performing the following until a specified condition is satisfied.
Gordon POOLE (Pub. No.: US 2015/0212222 A1) relate to methods and systems and, more particularly, to mechanisms and techniques for reconstructing wavefields ( e.g., deghosting, redatuming, denoising, interpolating, etc.) based on seismic data collected with receivers located either on streamers or on or close to the ocean bottom.
CAO et al. (Pub. No.: US 2013/0077440 A1) relates to seismic imaging where complex geologies are likely to create data that is confusing or ambiguous for a conventional matrix of acquisition source points and receiver locations.
Nakata et al. (Pub. No.: US 2016/0306058 A1) defines seismic velocities in a medium and propagates time-reversed observations of ground motion at each receiver location. Assuming a reasonably accurate velocity model and adequate array aperture, extrapolated wave fields can focus at a source location.

6.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127